Thompson, J.,
Testator by his will provided as follows: “These trusts are to continue until the death of my last surviving child, when the same shall cease and determine, and all my property and estate shall then *723descend and go to my heirs at law according to the intestate laws of the State of Pennsylvania then in force.”
The last child of the testator having died, the question was presented as to whether the heirs of the testator were to be ascertained as of the date of his death or as of the date of the death of the last surviving child. Testator died in 1878, and his last surviving child died May 3, 1922.
The auditing judge held that the heirs were to be ascertained as of the date of death of the last surviving child, relying upon the reasoning in Leech’s Estate, 274 Pa. 369, which has been reaffirmed by the Supreme Court of Pennsylvania in an opinion handed down Feb. 26', 1923, not yet reported, in Mur-phey’s Estate, a ease arising in this court and reported in 1 D. & C. 380.
As we are of opinion that the auditing judge correctly construed the above quoted section of the will of testator, further comment is unnecessary, and the exceptions are dismissed and the adjudication is confirmed absolutely.